UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7225


MALCOLM WRIGHT, JR., a/k/a Malcolm Y. Azariah,

                Plaintiff - Appellant,

          v.

BOYD BENNETT, Director of Prisons; BETTY BROWN, Head
Chaplain Services; BETTY POPE, Head Dietician Other Paula
Pope; MR. BRANKER, Warden; JACKIE PARKER, Chief of Food and
Nutrition Services,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-ct-03129-BO)


Submitted:   December 2, 2010             Decided:   March 9, 2011


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malcolm Wright, Jr., Appellant Pro Se.     Oliver Gray Wheeler,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Malcolm Wright, Jr., appeals a district court order

granting summary judgment to the Appellees and dismissing his

complaint      brought     under      the        Religious         Land    Use    and

Institutionalized Persons Act, Pub. L. No. 106-274, 114 Stat.

804, 42 U.S.C. § 2000cc-1(a) (2006) (“RLUIPA”).                     He also appeals

the   order    denying    his   motion     for    reconsideration.           We   have

reviewed the record and the district court’s orders and affirm

for the reasons cited by the district court.                         See Wright v.

Bennett, No. 5:08-ct-03129-BO (E.D.N.C. Aug. 5, 2010; Aug. 25,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in     the    materials

before   the    court    and    argument     would   not     aid    the    decisional

process.

                                                                             AFFIRMED




                                         2